Citation Nr: 1432417	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-36 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety neurosis with psychophysiological disorder of the perianal sphincter muscles, chronic (acquired psychiatric disorder).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2011 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has appealed the RO's April 2009 denial of a rating in excess of 50 percent for anxiety neurosis with psychophysiological disorder of the perianal sphincter muscles, chronic, which the Board will refer to as an acquired psychiatric disorder, as reflected on the title page.  The Veteran has also appealed the RO's January 2011 denial of entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2014 videoconference hearing.

The issue of the Veteran's entitlement to special monthly compensation for regular aid and attendance was raised during the May 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period on appeal, the Veteran's acquired psychiatric disorder has been productive of total occupational and social impairment.

2.  For the period on appeal, the Veteran has a total schedular rating for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for an acquired psychiatric disorder have been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2013).

2.  The grant of entitlement to a total schedular rating for an acquired psychiatric disorder renders moot the Veteran's claim of entitlement to a TDIU.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

By way of background, the RO granted service connection for anxiety neurosis with psychophysiological disorder of the perianal sphincter muscles, chronic, in an August 1975 rating decision and assigned a rating of 30 percent, effective November 20, 1974.  This evaluation was continued in rating decisions issued in August 2004 and December 2004.  As the Veteran neither expressed disagreement with the August 2004 or December 2004 rating decisions nor was any new and material evidence received by VA within one year of the rating decisions, they became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  In January 2009, the Veteran filed a claim for an increased rating and the RO increased the Veteran's rating to 50 percent, effective January 13, 2009, in the April 2009 rating decision that led to the present appeal.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Additionally, VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptomatology.

During the Veteran's May 2014 hearing, the Veteran asserted that his anxiety is so bad that it manifests in physical symptoms such as soiling his pants, which he has contended is a psychiatric manifestation over which he has no control.  Also during the hearing, it was reported that the Veteran needs help with his activities of daily living, such as grooming and budgeting his money, and that he must be reminded to eat.  He reported that he does not want to live and his daughter reported during the hearing that it appears that the Veteran has attempted to commit suicide because he has been found with empty pill bottles.  She also reported that he needs a caretaker.

September 2008 records of a VA psychiatry consult document the Veteran's reports of sadness, low interest, low motivation, decreased concentration, decreased sleep, nightmares, avoidance of thoughts regarding past trauma, hypervigilance, numbness, feeling as though the police are watching him, and occasionally hearing mumbling.  He denied feelings of hopelessness and suicidal or homicidal ideas, intent, or plan.  He was fairly groomed, he demonstrated dysphoric mood and affect, he demonstrated fair eye contact, his motor function was grossly intact, his speech was coherent, his thought processes were goal-directed, he was alert and oriented, his insight and judgment were fair, and he demonstrated fair attention and concentration.  The clinician noted diagnoses of anxiety and depressive disorder, and assigned a GAF score of 55.

The report of the February 2009 VA examination indicates that the Veteran's depression and anxiety were constant.  The examiner also documented that the Veteran's anxiety was worse upon physical activity and has resulted in worsening of his irritable bowel syndrome with occasional bowel incontinence.  The effect of the Veteran's psychotherapy on his psychiatric disability was noted as "fair" and the examiner commented that the Veteran was less anxious and depressed due to his medication and that he had less referential thinking.

Examination revealed that the Veteran was clean and neatly groomed.  He reported and/or demonstrated tense psychomotor activity; anxious and depressed mood; constricted affect; attention disturbance; preoccupied thought content; sleep impairment; poor impulse control; easy loss of temper, without violent episodes; an inability to maintain minimum personal hygiene; and problems with activities of daily living.  However, the Veteran also demonstrated the following: spontaneous, clear, and coherent speech; a cooperative attitude; orientation that was intact to person, time, and place; appropriate judgment and insight; normal remote, recent, and immediate memory; and the cognitive ability to manage his financial affairs.  The Veteran denied having delusions or hallucinations, and did not demonstrate inappropriate or obsessive/ritualistic behavior.  He was negative for homicidal and suicidal thoughts.

The examining clinician concluded that the Veteran did not experience total occupational and social impairment due to his psychiatric disability, but that his disability resulted in deficiencies in thinking, family relations, work, and mood due to the following: preoccupation with death, medical disorders, and bowel incontinence; irritability and withdrawal that has lead to conflict with his wife and daughters; and depression and anxiety that would likely impair work efficacy.  The examiner assigned GAF scores of 51 for depression and 55 for the Veteran's anxiety disorder, and noted that these scores apply to the previous year.

In VA treatment records dated March 2009, a clinician noted that the Veteran's medical problems, including depression, make it impossible for him to engage in any kind of meaningful work.  Additional VA treatment records dated March 2009 document the Veteran's report that he was feeling less depressed and less irritable, but that he was sleeping only two or three hours per night.  These records indicate that the Veteran's cognitive functioning was intact; his motor function was unremarkable; his mood was "alright" with affect congruent with mood; his speech was normal; his thought processes were organized and goal-directed; his insight and judgment were good; his thought content was negative for psychosis or delusions; and he denied suicidal and homicidal ideation, intent, or plan.  The reporting clinician assigned a GAF score of 60.  Similar reports were documented in April 2009 treatment records, which document the Veteran's report that he was sleeping better and was able to sleep for six to seven hours per night.  These records indicate that the Veteran had a GAF score of 65 at that time.  May 2009 records document a GAF score of 60.

VA treatment records dated July 2010 and September 2010 document the Veteran's report that he slapped one of his daughters during an argument, but that it was done in self-defense.  He also reported that he sometimes believes that his family is against him, he has a short temper and is impulsive, and his family has informed him that he talks to himself often, although he has not noticed.  He denied hearing voices or hallucinations, but acknowledged that he often talks to himself when he is nervous.  He also denied suicidal and homicidal thought, intent, or plan.  With regard to his thought processes, the reporting clinician noted that it was sometimes circumstantial.  Clinicians assigned GAF scores of 60 and 50, respectively, in July 2010 and September 2010.

The report of the October 2010 VA examination indicates that the effect of the Veteran's psychotherapy on his psychiatric disability was "poor" and the examiner commented that the Veteran's depression and anxiety worsened and that he had periods of hypomania, some hallucinations, and paranoia.  The Veteran reported that he was depressed most of the time and has one to three day periods of increased irritability and increased energy.  He reported having auditory hallucinations two to three days per week, with voices telling him to harm himself.  He also demonstrated paranoia of variable intensity and duration.  Again, the Veteran reported having daily anxiety that worsens his irritable bowel syndrome and occasional fecal incontinence.

The examiner noted that the Veteran was clean and casually dressed, and demonstrated and/or reported the following symptoms: restless, tense psychomotor activity; intense affect; anxious and irritable mood; attention disturbance; overproductive thought process; thought content that was characterized by his preoccupation with one or two topics, ideas of reference, and paranoid ideation; inappropriate behavior in that he aggressively confronts others due to referential thoughts and paranoia; mild insomnia; auditory hallucinations; panic attacks that occur two to three times per week and impair his functioning; poor impulse control; easy loss of temper without episodes of violence; and a problem with activities of daily living, such as household chores, driving, and recreational activities.  The Veteran also demonstrated spontaneous, clear, and coherent speech; cooperative attitude; orientation that was intact to person, time, and place; an ability to maintain minimum personal hygiene; normal remote, recent, and immediate memory; and that he is capable of managing his financial affairs.  The Veteran was negative for delusions, obsessive/ritualistic behavior, homicidal thoughts, and suicidal thoughts.  He demonstrated average intelligence, understanding of his problem, and understanding of the outcome of certain behavior.

The examiner diagnosed the Veteran with bipolar disorder with psychotic features and anxiety disorder.  In making these diagnoses, the examiner noted mostly severe depression, periods of elevated/irritable mood with hallucinations, paranoia, aggressive confrontation of others that grossly impairs his ability to work, and anxiety symptoms with periodic panic that would cause reduced work performance.  A GAF score of 45 was assigned with regard to the Veteran's bipolar disorder and a score of 52 was assigned for his anxiety disorder.

The examiner concluded that the Veteran demonstrated total occupational and social impairment due to his psychiatric disorder primarily due to bipolar disorder.  In coming to this conclusion, the examiner opined that the Veteran does not have friends due to referential thoughts and that his ability to interact socially is grossly impaired due to paranoid thoughts.  The examiner also noted that the Veteran was unemployed during the previous twelve year period due to multiple medical problems in addition to his depression and anxiety.

A March 2011 mental capacity assessment by non-VA physician Dr. R.F. shows that the Veteran's disability has been productive of major limitations on his occupational functioning in that he has no useful ability to function in areas such as operating on a schedule, maintaining regular attendance, working in coordination or in proximity to others without being distracted by them, completing a normal workday or workweek without interruptions from symptoms, and being able to accept instructions and respond appropriately to criticism from supervisors.  This physician also noted, however, that the Veteran has only demonstrated slight or moderate limitations in functioning with regard to his ability to carry out short and simple instructions, carry out detailed instructions, maintain attention and concentration for extended periods, make simple work-related decisions, interact appropriately with the general public, ask simple questions or request assistance, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  Notably, Dr. R.F. indicated that the Veteran did not demonstrate an inability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.

In an accompanying letter, Dr. R.F. noted that the Veteran has been diagnosed with bipolar disorder, generalized anxiety disorder, and impulse control disorder not otherwise specified.  The physician noted that even with medication management treatment and psychotherapy, the Veteran presents with anxiety, irritability, poor impulse control, sadness, impaired concentration, and other symptoms that have had a great impact on his daily activities.  Dr. R.F. also noted that the Veteran has other medical conditions, including respiratory and cardiac problems, that may be exacerbated by symptoms of his psychiatric disability.

Non-VA physician Dr. M.G. also evaluated the Veteran in March 2011 and noted that the Veteran was guarded, disheveled, and expressed that he wishes he were dead, but did not have actual suicidal plans.  It was noted that the Veteran's behavior was suggestive of hallucinations and paranoid ideas.

In statements that were received by VA in June 2011, the Veteran's wife and his daughters corroborate the Veteran's reports of frequent bowel incontinence due to anxiety that has necessitated ten underwear changes per day, irritability that results in arguments, social avoidance, sleep impairment, and episodes where he talks to himself.

After looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorder has approximated the schedular criteria for a rating of 100 percent for the period on appeal.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's psychiatric disorder has been productive of: depression, anxiety, anhedonia, decreased concentration, low motivation, sleep impairment, avoidance behavior, hypervigilance, tense psychomotor activity, constricted affect, preoccupied and circumstantial thought process, irritability, at least one suicide attempt, and paranoia.  Notably, as a result of this disability, the Veteran has experienced persistent auditory hallucinations, demonstrated grossly inappropriate behavior due to paranoia, been a persistent danger to himself, and demonstrated an inability to perform activities of daily living.  Here, the Board has considered reports of the Veteran's inability to bathe himself, remember to eat, or control his bowels as indicators that he is unable to perform activities of daily living.

The Board acknowledges the Veteran's contention in a May 2014 brief that a separate rating is warranted for psychophysiological disorder of the perianal sphincter muscles.  First, the record shows that this disorder developed as a result of his psychiatric disorder.  Second, the Board notes that the schedular criteria for rating mental disorders considers the level of impairment rather than specific symptoms and the Board has already considered the digestive manifestations of the Veteran's psychiatric disorder with regard to his inability to perform activities of daily living, which is a factor that has contributed to his total impairment.  As a result, the Board is precluded from granting a separate rating for a manifestation of the Veteran's disability that has already been considered.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  What is more, under 38 C.F.R. § 4.126(d), when a single disability has been diagnosed both as a physical condition and as a mental disorder, it shall be evaluated using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  The Board's grant of a total rating for the Veteran's psychiatric disorder under 38 C.F.R. § 4.130 indicates that his psychiatric disorder, including all of its symptoms and manifestations, is totally disabling.  Thus, the schedular criteria under 38 C.F.R. § 4.130 best represent the dominant aspect of the Veteran's disability.  For the foregoing reasons, the Board declines to grant a separate rating for psychophysiological disorder of the perianal sphincter muscles.

In light of the Board's assignment of a 100 percent rating, the Board finds that no discussion is warranted with regard to whether a referral for extraschedular consideration is warranted.

II.  Entitlement to a TDIU

TDIU rating is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2013).  Thus, the award of a 100 percent schedular rating for the period on appeal renders moot the issue of the Veteran's entitlement to a TDIU.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for anxiety neurosis with psychophysiological disorder of the perianal sphincter muscles is granted.

The Veteran's claim of entitlement to a TDIU is dismissed.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


